DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim 22-29, drawn to compositions and kits comprising a first pair of primers to a first region and a second pair of primers to another first region, and a first and second labeled probe for the first region and the other first region, classified in C12Q1/6883 and C12Q2600/154.

Group II, claims 30-36, drawn to a computer program product with instructions for an operation that comprises receiving first signals representing differentially methylated regions (DMRs) that are hypermethylated in fetal DNA and hypomethylated in maternal DNA; and for receiving second signals representing total DNA in a sample; comparing the first and second signal and a parameter that is compared to a threshold amount or reference distribution amount; and which classify a subject as having an increased risk of a medical condition and/or a diagnosis of an anomaly in the species of DNA originating from cells of the fetus or placenta, classified in G16B20/20.


3. The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different structure / design, different activities and different . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
4.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Further Election Applicable to Groups I and II
5.       Regarding Groups I and II, this application contains claims directed to the following patentably distinct species of the claimed invention:
The species of the different regions and/or genes selected from SEQ ID NO: 15-187 and 188-199 and combinations thereof. 
The species are independent or distinct because the different regions and genes consist of distinct nucleotide sequences and include distinct methylation sites flanked by different nucleotide sequences. A reference establishing that primers and probes for the region of, for example, SEQ ID NO:15 are anticipated or obvious over the prior art would not necessarily also establish that primers or probes for the region of, for example, SEQ ID NO:199 are also anticipated or obvious over the prior art. Similarly, a finding that primers and probes for the region of, for example, SEQ ID NO: 15 are novel and unobvious over the prior art would not necessarily extend to a finding that primers and probes for the region of, for example, SEQ ID NO: 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claims are generic.
It is noted that claim 22 of Group I requires a combination of a first region and another first region selected from the regions and genes of SEQ ID NO:  15-199. Applicant is required to elect a first and a second region, consistent with the limitations in claim 22. Claims 23 and 24 are considered to require primers to any unspecified other region in the genome, and not the particular regions of SEQ ID NO: 15-199.  If Applicant amends claims 23 and 24 to require that the third or fourth pair of primers are to the regions or genes of SEQ ID NO: 15-199 and Applicant elects the combination of two regions of, e.g., SEQ ID NO: 15 and 16, then claims 23 and 24 will be withdrawn from consideration as being directed to a non-elected invention. If Applicant elects a combination of more than two regions for Group I, then at least one independent claim must be presented which reads on the elected combination of regions and/or genes.
The claims of Group II encompass a single region and/or gene or any combination of regions and/or genes. If Applicant elects Group II, Applicant may elect  a single region/gene or a particular combination of regions/genes. For example, Applicant may elect the species of SEQ  ID NO: 15 or Applicant may elect the species of the combination of SEQ ID NO: 15 and 16 or Applicant may elect the species of the combination of SEQ ID NO: 15, 16 and 199 etc. 

6. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
7. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634